Citation Nr: 1739582	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits and death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. The Veteran died in April 2008. The Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction resides with the RO in Waco, Texas.

The Appellant testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017. A transcript of the hearing is associated with the claims files.  

Previously, the Appellant submitted a claim for accrued benefits and death pension benefits. Appellant submitted a notice of disagreement as to these issues in May 2012. A statement of the case issued in August 2013 only addressed entitlement to service connection for the cause of the Veteran's death. However, in Appellant's October 2013 VA Form 9 substantive appeal she indicated her intent to appeal all of these issues, and a subsequent statement of the case as to accrued benefits and death pension benefits was issued in January 2016.  As such, the Board finds that Appellant's claim for entitlement to accrued benefits and death pension benefits is before the Board. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017 hearing testimony, prior to the promulgation of a Board decision, the Appellant stated that she wished to withdraw her appeal for entitlement to accrued benefits and death pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to accrued benefits and death pension benefits. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. At the April 2017 hearing on the record, Appellant stated she wished to withdrawal her claim for accrued benefits and death pension benefits. This statement expresses clear intent to withdraw Appellant's accrued benefit and death pension benefit claim currently on appeal. As the Appellant has properly withdrawn these issues prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on these matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

				
ORDER

The appeal for entitlement to accrued death benefits and pension benefits is dismissed. 


REMAND

The Appellant contends she is entitled to service connection for the cause of the Veteran's death.  The Appellant claims as the Veteran's surviving spouse. The Board notes that at the time of his death, the Veteran had not been granted service connection for any disability. The Veteran's death certificate notes the immediate cause of death was cardiopulmonary arrest and bladder cancer. Appellant contends the Veteran's death was a result of in-service exposure to asbestos, and the development of a spot on his lungs. Further, Appellant believes the Veteran's bladder cancer may have developed as a result of exposure to herbicides in-service.  The Board finds a remand is warranted for additional development.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2016).
First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2016). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Appellant submitted VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs in March 2011 noting the Veteran underwent treatment at the VAMC in Little Rock from January 2003 through September 2007.  Additionally, in August 2011 Appellant submitted another authorization for records from G.L. nursing home in Arkadelphia, Arkansas and for Little Rock VAMC. Appropriate attempts should be made to locate and obtain all outstanding treatment records. 

Next, Appellant contends the Veteran was exposed to herbicides while stationed in Korea, and this exposure resulted in his bladder cancer. Appropriate development should be undertaken to determine if the Veteran was exposed to herbicides while stationed in Korea. The Veteran served in Korea from December 1961 to January 1963. VA has established procedures for the verification of exposure to herbicides when exposure in Korea is claimed and service was not between April 1, 1968 and August 31, 1971. See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section 4-Developing Claims Based on Herbicide Exposure on the Korean DMZ.

In addition, Appellant contends the Veteran was exposed to asbestos while stationed in Korea. Prior to his death the Veteran submitted a statement detailing his reported exposure to asbestos while stationed in Korea and exposed to the dust and debris from the removal of building materials and demolition next to his barracks. He reported subsequently being admitted to the hospital with respiratory problems and chest pain. In April 2017, Appellant testified that after returning from service the Veteran experienced ongoing respiratory issues including shortness of breath and allergy symptoms. Service treatment records (STRs) in March 1962, note the Veteran was admitted to the hospital after complaining of chest pain and difficulty breathing. See March 23, 1962 STR. A chest X-ray revealed calcified nodes in the right hilar region with no evidence of acute process, and the diagnosis was an undetermined viral infection. At separation in June 1965, a chest X-ray releveled calcifications in the right hilar region. See June 25, 1965 STR. Treatment records in September 2000 note a diagnosis of asbestosis, noting a moderate obstructive defect with a severe diffusion defect. Additional development is warranted as to the Veteran's claimed exposure to asbestos in Korea. 

A medical opinion is required to determine whether the Veteran's cause of death cardiopulmonary arrest and bladder cancer may be related to his in-service complaints of shortness of breath and X-rays noting calcified nodes in the right hilar region. Additionally, if appropriate based on the above development, the opinion should address whether the Veteran's cardiopulmonary arrest and bladder cancer may be related to exposure to asbestos and/or herbicides in service. As such the Board finds a remand is warranted for additional development and a VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by Appellant, associated with the Veteran's asbestosis, cardiopulmonary arrest and bladder cancer. Specifically, there is an indication the Veteran underwent treatment at the Little Rock VAMC from January 2003 to September 2007 and from G.L. nursing home.

All actions to obtain these records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and Appellant should be notified and given an opportunity to provide them.

2. Complete appropriate development of the Veteran's claimed asbestos exposure before, during and after service, to include seeking information as to whether any barracks at Kunsan Air Force Base during the period from December 1961 to January 1963 were constructed of materials containing asbestos.

3. Complete appropriate development as to the Veteran's claimed exposure to herbicides while stationed in Korea from December 1961 to January 1963, including sending a request to U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure. 

4. Thereafter, refer the case for a medical opinion with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's fatal cardiopulmonary arrest and bladder cancer. The examiner shall review the Veteran's claim file, and revisit all prior opinions provided and answer the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's fatal cardiopulmonary arrest and bladder cancer had its onset in, or is otherwise related to his service? 

Review of the entire claims file is required. Attention is directed to the Veteran's reports of exposure to asbestos and herbicides while stationed in Korea. Based on the above development, and if exposure is found, the examiner should address whether the etiology of the Veteran's cardiopulmonary arrest and bladder cancer was related to in-service asbestos exposure and/or herbicide exposure.  

In addition, STRs in March 1962 note the Veteran was hospitalized with chest pain and difficulty breathing, a chest X-ray revealed calcified nodes in the right hilar region. See March 23, 1962 and June 25, 1965 STRs. Further Appellant has reported the Veteran had ongoing shortness of breath and difficulty breathing since service and later treatment for asbestos related lung disease. See Dr. C.L.J.'s February 2004 opinion. 

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Appellant, she and her representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


